Judgment convicting defendant upon his plea of guilty of petit larceny and criminally concealing and withholding stolen goods, the subject of the larceny, and sentencing him to one year imprisonment on each count, to run consecutively, unanimously modified, on the law, to reverse the conviction of criminally concealing and withholding stolen goods and to strike defendant’s plea thereto, and as so modified, affirmed. The two crimes to which defendant pleaded arose out of his single act of larceny of the particular goods. Hence, it was improper to impose punishment for more than one of the crimes (Penal Law, § 1938; People ex rel. Maurer v. Jackson, 2 N Y 2d 259, 264; People v. Daghita, 301 N. Y. 223; People v. Brien, 53 Hun 496; People v. Volpe, 46 Misc 2d 958). Moreover, on receiving the plea, the court had knowledge that the goods which defendant stole were the same as to which he was pleading guilty of concealing and withholding, and hence, despite People v. Foster (19 N Y 2d 150), and People v. Griffin (7 N Y 2d 511, 516), this plea was improper under the above authorities. The plea, therefore, should not have been received (see People v. Serrano, 15 N Y 2d 304). Concur — Botein, P. J., Steuer, Capozzoli, Tilzer and Witmer, JJ.